Case 2:20-cv-02344-MWF-GJS Document 23 Filed 01/06/21 Page 1 of 1 Page ID #:83




   1
                                                                                   JS-6
   2
   3
   4                            UNITED STATES DISTRICT COURT
   5            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   6
   7 ASHER VAKNIN, individually and on               Case No. 2:20-CV-02344-MWF (GJSx)
     behalf of all others similarly situated,
   8                                                 ORDER APPROVING JOINT
                   Plaintiff,                        STIPULATION TO DISMISS
   9                                                 ENTIRE ACTION (WITH
           v.                                        PREJUDICE) AND WITHOUT
  10                                                 PREJUDICE AS TO CLASS
     MIDLAND CREDIT MANAGEMENT,                      MEMBERS
  11 INC., ENCORE CAPITAL GROUP,
     INC., and DOES 1 through 10 inclusive,
  12
                   Defendants.
  13
  14           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties to
  15 dismiss this case pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with
  16 prejudice as to Plaintiff Asher Vaknin, and without prejudice as to members of
  17 putative class, with the parties to bear their own attorneys’ fees and costs.
  18
  19 Dated: January 6, 2021
                                               MICHAEL W. FITZGERALD
  20
                                               United States District Court
  21
  22
  23
  24
  25
  26
  27
  28
       P:01421132.3:87025.283                                   Case No. 2:20-CV-02344-MWF (GJSx)
                                   ORDER TO DISMISS ENTIRE ACTION
